EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Harold C. F. Dickout, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Quarterly Report on Form 10-Q/A of Americas Wind Energy Corporation for the period ended October 31, 2011 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Americas Wind Energy Corporation. Dated: January 13, 2012 /s/ Harold C.F. Dickout Harold C. F. Dickout President, Chief Executive Officer, Chairman and Director(Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) Americas Wind Energy Corporation A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Americas Wind Energy Corporation and will be retained by Americas Wind Energy Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
